SATER, D. J.
Epitomized Opinion
Skilken and others were convicted of conspiring to counterfeit and issue strip stamps placed over bottles of liquor bottled in bond. A demurrer after the case was called for trial was overruled. Defendant had violated or disregarded the Bottling in Bond Act of March 3, 1897 (Comp. St. Par. 6070-6077). As a motion for a new trial was overruled, the defendant prosecuted error. In sustaining the judgment of the lower court, the United States Circuit Court held:
1. The National Prohibition Act does not absolutely prohibit the manufacture and sale of intoricating liquors, but under title 2, 3, liquor for non-beverage purposes, such as for medicinal and sacramental purposes, may be manufactured, sold, and transported under a permit issued by Commissioner of Internal Revenue.
2. Act, March 3, 1897 (Comp. St. 6070-6077), regulating the bottling of distilled spirits in bond, and providing a punishment for counterfeiting the strip stamps requiréd to be affixed to the bottles, was not repéaled by National Prohibition Act, 12, requiring labels stating certain matters to be attached to the containers of liquor manufactured for sale under title 2, which provides no penalty for counterfeiting the labels, in view of Section 35, repealing only provisions of law inconsistent therewith, and providing that the regulations therein shall be construed as an addition to existing laws, and that the act shall not relieve any one from paying any taxes or charges imposed on the manufacture or traffic in liquor, and that the label called for in the Prohibition Act is different from- the stamps required by the revenue and bottling in bond acts.
A label is a slip of paper or any other material, bearing a name, title, and address, etc., affixed to something to indicate its nature, contents, ownership, etc., which must be provided by the person Who is to affix the same. A stamp is an official mark set on a thing chargeable with duty or tax, showing that the duty or tax is paid, made by the United States government only, and sold at a price equal to the duty or excise to be collected.
3. A person convicted of violating National Prohibition Act, 12, requiring labels to be attached to containers of liquors manufactured for sale under title 2 of the act, would not be twice put in jeopardy or punished for the same offense, on conviction for disregarding Bottling in Bond Act, March 3, 1897 )Comp. St. par. 6070-6077), since the offenses are of a totally different character.